324 A.2d 330 (1974)
STATE
v.
Aram K. BERBERIAN.
No. 73-132-C. A.
Supreme Court of Rhode Island.
July 31, 1974.
Richard J. Israel, Atty. Gen., Donald P. Ryan, Asst. Atty. Gen., R. Raymond Greco, Sp. Asst. Atty. Gen., for plaintiff.
Berberian & Tanenbaum, Cranston, and Aram K. Berberian, pro se, for defendant.

OPINION
PER CURIAM.
Upon consideration of this case, the court resolved all issues pressed by the defendant against him, excepting only that of whether the hearing of one of the jurors was impaired to the point that he could not properly discharge his duty and, accordingly, whether the case should have been passed. On that issue the court is evenly divided and hence the decision of the Superior Court must be affirmed.
ROBERTS, C. J., although present at oral argument took no part in the consideration or decision in this case.